Citation Nr: 0115963	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  95-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected right (major) 
shoulder strain with arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1944 to November 
1946 and from February 1947 to April 1950.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 decision by the 
RO which, in part, denied the claim for an increase in the 
noncompensable evaluation then assigned for the veteran's 
service-connected right shoulder disability.  The Board 
remanded the appeal to the RO for additional development in 
September 1996.  By rating action in April 1997, the RO 
assigned an increased rating to 20 percent for the right 
shoulder disability, effective from February 18, 1994, the 
date of receipt of the claim for increase.  In April 1998, 
the Board denied an increased rating for the veteran's 
service-connected epidermophytosis of the groin, and remanded 
the issue of an increased rating for the right shoulder 
disability to the RO for additional development consistent 
with the holding of the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

By rating action in September 2000, the RO denied service 
connection for bilateral ulnar and median nerve neuropathy.  
The veteran and his representative were notified of this 
decision and did not appeal.  


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by active range of motion to approximately 
shoulder level with additional functional limitation to 
approximately 25 degrees from side; there is no evidence of 
ankylosis or impairment of the humerus.  



CONCLUSION OF LAW

The criteria for an increased evaluation to 40 percent for 
service-connected right shoulder sprain with arthritis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Code 5201 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for right shoulder strain (characterized 
as strain of the right acromio-clavicular ligament) was 
established by rating action in September 1950.  A 
noncompensable evaluation was assigned, effective from April 
29, 1950, the day following the veteran's discharge from 
service, and remained in effect when the veteran filed the 
current claim for increase.  

The evidence received and associated with the claims file 
during the pendency of the veteran's appeal includes VA 
outpatient records showing treatment from 1993 to 1998, VA 
examination reports conducted in December 1996 and June 1999, 
and private medical records from Windsor Family Care Center 
for treatment in 1993 and 1994.  

The VA outpatient records show that the veteran was seen 
primarily for medical problems unrelated to his service-
connected right shoulder disability from 1993 to 1998.  On 
several occasions, the veteran complained of right shoulder 
pain and stiffness, and was noted to have limitation of 
motion and degenerative joint disease in the shoulder joint.  
The records do not provide additional clinical findings 
significantly different than those noted on the VA 
examinations which will be discussed hereinbelow.  

The private medical records from Windsor Family Care Center 
show treatment for problems unrelated to the veteran's 
service-connected right shoulder disability.  

When examined by VA in December 1996, the veteran complained 
of multiple joint pain, including pain in his right shoulder.  
On examination, the veteran had difficulty dressing and 
undressing and was assisted by his wife.  There was 
tenderness in the area of the right clavicular area and pain 
on abduction of the right shoulder above the horizontal 
level.  The veteran had good strength and normal range of 
motion in his hands and wrists.  X-ray studies of the right 
shoulder showed hypertrophic degenerative changes in the 
acromioclavicular joint.  

In a March 1997 addendum to the December 1996 VA examination 
report, the examiner opined that the arthritis in the 
veteran's right shoulder was most likely related to his 
service-connected acromioclavicular ligament strain.  The 
examiner also noted that x-ray studies showed no evidence of 
nonunion or malunion.  Abduction was to 90 degrees (normal 
180 degrees) with forward motion to 60 degrees (normal 120 
degrees).  Posterior motion was to 30 degrees (normal 60 
degrees).  The examiner commented that the veteran's weakened 
movement, fatigability, and incoordination of the right 
shoulder were attributed to the service-connected disability.  
He noted that the veteran's ability to work was significantly 
impaired by his COPD and large size, but that he could not 
estimate how much the service-connected right shoulder 
disability contributed.  

On VA examination of the joints in June 1999, the veteran 
reported that he retired from his occupation as a truck 
driver because of neck and back problems.  He had total hip 
replacement a year earlier and was using a walker for 
assistance in ambulation which has caused pain in both 
shoulders.  The veteran reported that although he had 
increased pain in his shoulder during his last year of 
employment as a truck driver, he did not lose any time at 
work because of his shoulder problems.  The veteran reported 
that he could not push or pull with his right arm or raise it 
to the level where it is necessary to pull or push.  He 
reported frequent flare-ups of shoulder pain for which he 
took an analgesic.  

On examination, there was no gross deformity of the shoulder, 
and no atrophy.  The shoulder girdle musculature appeared the 
same in mass as in the left shoulder.  There was minimal 
tenderness on palpation of the shoulder, and slight increase 
in the acromioclavicular joint.  There was no neuropathy of 
either upper extremity.  Forward flexion and abduction were 
possible to 80 degrees; the examiner noted that this was 
mostly scapulothoracic motion.  External and internal 
rotation was possible to 40 degrees.  The diagnosis was 
degenerative joint disease of the right shoulder with 
adhesive capsulitis.  

The examiner noted that the veteran exhibited weakened right 
shoulder motion as compared to the left, and that he was 
right handed.  Forward flexion with a 2-pound weight on the 
wrist caused extreme discomfort with forward flexion and 
abduction only to 45 degrees.  The veteran could not repeat 
the motion more than eight times without experiencing extreme 
discomfort.  The examiner opined that during flare-ups, the 
veteran has an additional 50 percent loss of shoulder motion.  
The examiner commented that any additional range of motion 
loss due to pain during flare-ups could not be quantified 
without examining the veteran during that time.  

A VA neurological in June 2000 indicated that the veteran's 
severe polyneuropathy in his upper (and lower) extremities 
was secondary to diabetes mellitus.  The examiner noted that 
the clinical diagnosis was consistent with the conclusion 
reached by EMG/nerve conduction studies done in January 1998 
which showed bilateral median and ulnar neuropathies, 
suggesting a possible generalized polyneuropathy, likely 
secondary to diabetes mellitus and unrelated to the service-
connected arthritis in the right shoulder.  

Increased Rating - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

In the instant case, the Board is satisfied that the duty to 
assist the veteran in the development of this claim either 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) or the prior regulations 
pertaining to duty to assist as set forth in 38 U.S.C.A. 
§ 5107 has been complied with.  By virtue of the Statement of 
the Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The Board remanded the appeal to the RO for 
additional development on two occasions, and the veteran was 
afforded an additional period of time to submit evidence.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Additionally, multiple 
VA examinations were conducted, and copies of the reports 
associated with the file.  The record is complete and the 
Board is satisfied that the VA has complied with its duty to 
assist the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Separate diagnostic codes identify the 
various disabilities.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 

Analysis

The veteran is currently assigned a 20 percent evaluation for 
his right shoulder disability under Diagnostic Code (DC) 
5201, which provides as follows:  

5201  Arm, limitation of motion of:                                        
Major           Minor
  To 25° from 
side.............................................................  40............  
30   
  Midway between side and shoulder level...........................  
30............  20   
  At shoulder 
level............................................................  20............  20   

Other code provisions under which the veteran may be rated 
include DC 5202 which provides for an 80 percent rating for a 
major extremity when there is impairment of the humerus 
manifested by loss of head (flail shoulder).  A 60 percent 
rating is provided for nonunion (false flail joint) of a 
major extremity.  Fibrous union of a major extremity shall be 
rated 50 percent.  Malunion with marked deformity shall be 
rated 30 percent, and with moderate deformity 20 percent.  
Recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all movements shall be 
rated 30 percent and 20 with infrequent episodes and guarding 
of movement at shoulder level.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2000).  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation - the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation.  38 C.F.R. 
§ 4.71.  

Although the clinical findings from the two VA examinations 
during the pendency of this appeal have addressed the 
veteran's complaints and reported objective manifestations 
likely related to the disability, the findings from the most 
recent examination in June 1999 were more detailed and 
provided specific responses to the questions concerning 
functional limitation under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, the Board will rely 
predominantly on the findings from this report in arriving at 
its decision.  

In order for the veteran to receive a schedular evaluation 
greater than the currently assigned 20 percent for the right 
shoulder disability under DC 5201, the disability picture 
would need to approximate a finding that his right shoulder 
motion (active) was limited to midway between the side and 
shoulder.  Such a finding has not been demonstrated by the 
clinical evidence of record.  In particular, the March 1997 
addendum VA examination demonstrated that the veteran had 
active range of motion of 90 degrees in abduction and had 
"forward motion" of 60 degrees, which was indicated as half 
of normal 120 degrees.  The most recent VA examination in 
June 1999 showed active abduction and flexion to 80 degrees.  
Inasmuch as the clinical findings do not show limitation of 
motion of the right shoulder to midway between side and 
shoulder level, the Board finds no basis for the assignment 
of a schedular rating higher than 20 percent based on actual 
loss of range of motion.  

The Board has also examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence that the 
veteran has ever been diagnosed with ankylosis of the 
shoulder.  Rather, motion is still shown to be present.  
Thus, DC 5200 is not for application.  Additionally, there is 
no evidence indicating that the veteran has impairment in the 
humerus.  Therefore, DC 5202 does not apply.  The maximum 
rating for impairment of the clavicle and scapula is 20 
percent, so assignment of a disability rating under DC 5203 
would provide no advantage to the veteran.  

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, there is evidence of painful motion, fatigue, 
and functional loss of use.  On the most recent VA 
examination in June 1999, the examiner noted that the veteran 
exhibited weakened motion and extreme discomfort on 
functional use of the right shoulder.  Specifically, range of 
motion of the right shoulder was limited to 45 degrees, which 
corresponds to midway between side and shoulder level, when a 
two-pound weight was placed on the veteran's right wrist.  
Furthermore, the examiner opined that during flare-ups, range 
of motion would be limited by an additional 50 percent.  An 
additional 50 percent loss would limit motion to 
approximately 25 degrees.  The Board finds that the 
examiner's opinion concerning functional loss due to 
weakness, excess fatigability, or incoordination during 
flare-ups more nearly approximates the criteria for a higher 
evaluation to 40 percent under Diagnostic Code 5201.  As to 
any additional range of motion loss due to pain during flare-
ups, the examiner stated that he could not offer an opinion 
without examining the veteran during a flare-up.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record does not reflect 
frequent periods of hospitalization because of the service-
connected right shoulder disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  There is no indication in the 
record that the veteran has had frequent periods of 
hospitalization for his service-connected shoulder disorder.  
Regarding employment, the record shows that while the veteran 
is now retired, he denied any significant time lost at work 
due to his right shoulder disability.  Thus, the evidence of 
records does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation to 40 percent for the veteran's 
service-connected right shoulder right shoulder strain with 
arthritis is granted, subject to VA regulations pertaining to 
the payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

